Exhibit 10.1
EXECUTION COPY
FIRST AMENDMENT TO LOAN AGREEMENT
by and between
HRHH DEVELOPMENT TRANSFEREE, LLC,
as Borrower
and
COLUMN FINANCIAL, INC.,
as Lender
Dated: As of November 10, 2008

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO LOAN AGREEMENT
THIS FIRST AMENDMENT TO LOAN AGREEMENT, dated as of November 10, 2008 (this
“Amendment”), made by and between COLUMN FINANCIAL, INC., a Delaware
corporation, having an address at 11 Madison Avenue, New York, New York 10010
(together with its successors and assigns, “Lender”), and HRHH DEVELOPMENT
TRANSFEREE, LLC, a Delaware limited liability company, having its principal
place of business c/o Morgans Hotel Group Co., 475 Tenth Avenue, New York, New
York 10018, Attention: Marc Gordon, Chief Investment Officer (“Borrower”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Loan Agreement (the “Loan Agreement”), dated
as of August 1, 2008, by and between Borrower and Lender, Borrower obtained a
loan from Lender in the original principal amount of Fifty Million and 00/100
Dollars ($50,000,000.00) (the “Loan”), which Loan is evidenced by that certain
Promissory Note (the “Note”), dated as of August 1, 2008, made by Borrower in
the original principal amount of Fifty Million and 00/100 Dollars
($50,000,000.00) and payable to Lender, which Note is secured by, among other
things, that certain Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement (Fixture Filing) (the “Mortgage”) dated as of
August 1, 2008, executed by Borrower for the benefit of Lender and recorded in
the Official Records of Clark County, Nevada (the “Official Records”) (the Loan
Agreement, the Note and the Mortgage, together with all of the other “Loan
Documents” (as such term is defined in the Loan Agreement), are collectively
referred to herein as the “Loan Documents”);
WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Loan Agreement; and
WHEREAS, the parties hereto now desire to amend and modify the Loan Agreement as
hereinafter set forth;
NOW, THEREFORE, in consideration of the foregoing recitals, which are
incorporated into the operative provisions of this Amendment by this reference,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged by the parties hereto, Borrower and Lender
hereby agree as follows:
1. Reaffirmation of Loan Documents. Borrower reaffirms all of its obligations
under the Loan Agreement as modified herein and the other Loan Documents and
Borrower acknowledges that, as of the date hereof, it has no claims,
counterclaims, offsets, rights of setoff or defenses whatsoever with respect to
the payment of sums now or hereafter payable or the performance of any other
obligations under the Loan Agreement, as amended herein, or any of the other
Loan Documents.

 

 



--------------------------------------------------------------------------------



 



2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
(a) The following new definitions are hereby added to Section 1.1 of the Loan
Agreement:
“A Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, forty percent (40%), and (ii) in connection with any prepayment
of the Loan from the proceeds of the Five Acre Release Price, one hundred
percent (100%); and (b) in connection with any prepayment of the Loan after any
Assumption and payment in full of the Five Acre Release Price, zero percent
(0%).
“A Piece Prepayment Premium” shall mean, with respect to any prepayment of the
Loan prior to the Initial Maturity Date (including from the proceeds of the Five
Acre Release Price):
(a) if the applicable prepayment shall occur on or before November 30, 2008, an
amount equal to (i) the Spread Maintenance on the A Piece Percentage of such
prepayment, divided by (ii) two (2), less (iii) $100,000.00;
(b) if the applicable prepayment shall occur after November 30, 2008 but on or
before December 31, 2008, an amount equal to (i) the Spread Maintenance on the A
Piece Percentage of such prepayment, divided by (ii) two (2); and/or
(c) if the applicable prepayment shall occur after December 31, 2008 but prior
to the Initial Maturity Date, an amount equal to the Spread Maintenance on the A
Piece Percentage of such prepayment.
“A Piece Prime Rate Spread” shall mean the difference (expressed as the number
of basis points) between (i) LIBOR plus 1100 basis points on the date LIBOR was
last applicable to the Loan and (ii) the Prime Rate on the date that LIBOR was
last applicable to the Loan; provided, however, in no event shall such
difference be a negative number.
“Applicable B Interest Rate” shall mean (a) a per annum interest rate equal to
LIBOR plus 2250 basis points for a LIBOR Loan or (b) the Prime Rate plus the B
Piece Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a
Prime Rate Loan pursuant to the provisions of Section 2.2.3(c) or (f) hereof,
subject in both of the foregoing circumstances to the terms of
Section 5.2.11(b)(ii) hereof.
“B Piece Percentage” shall mean (a) prior to any Assumption, (i) in connection
with any prepayment of the Loan other than from the proceeds of the Five Acre
Release Price, sixty percent (60%), and (ii) in connection with any prepayment
of the Loan from the proceeds of the Five Acre Release Price, zero percent (0%);
and (b) in connection with any prepayment of the Loan after any Assumption and
payment in full of the Five Acre Release Price, one hundred percent (100%).

 

2



--------------------------------------------------------------------------------



 



“B Piece Prepayment Premium” shall mean, with respect to any prepayment of the
Loan prior to the Initial Maturity Date, an amount equal to the product of
(a) the B Piece Percentage of such prepayment, (b) the Applicable B Interest
Rate on the date of prepayment, and (c) a fraction, the numerator of which shall
equal the actual number of days from the date of such prepayment through the
Initial Maturity Date and the denominator of which is 360.
“B Piece Prime Rate Spread” shall mean the difference (expressed as the number
of basis points) between (i) LIBOR plus 2250 basis points on the date LIBOR was
last applicable to the Loan and (ii) the Prime Rate on the date that LIBOR was
last applicable to the Loan; provided, however, in no event shall such
difference be a negative number.
“Spread Maintenance” shall mean, with respect to any prepayment of the Loan
prior to the Initial Maturity Date, an amount equal to the product of (a) the A
Piece Percentage of such prepayment, (b) 1100 basis points, and (c) a fraction,
the numerator of which shall equal the actual number of days from the date of
such prepayment through the Initial Maturity Date and the denominator of which
is 360.
(b) The definition of “Applicable A Interest Rate” set forth in Section 1.1 of
the Loan Agreement (and in the definition of “Spread” in said Section 1.1 of the
Loan Agreement) is hereby deleted therefrom in its entirety and replaced with
the following:
“Applicable A Interest Rate” shall mean (a) a per annum interest rate equal to
LIBOR plus 1100 basis points for a LIBOR Loan or (b) the Prime Rate plus the A
Piece Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a
Prime Rate Loan pursuant to the provisions of Section 2.2.3(c) or (f) hereof.
(c) The definition of “Prepayment Premium” set forth in Section 1.1 of the Loan
Agreement is hereby deleted therefrom in its entirety and replaced with the
following:
“Prepayment Premium” shall mean, with respect to any prepayment of the Loan
prior to the Initial Maturity Date, (a) the A Piece Prepayment Premium, and
(b) the B Piece Prepayment Premium, to the extent each of the foregoing is
applicable to such prepayment.
(d) The definition of “Spread” set forth in Section 1.1 of the Loan Agreement is
hereby deleted therefrom in its entirety and replaced with the following:
“Spread” shall mean, subject to application of the Default Rate, 17.9%, it being
acknowledged and agreed that the Spread represents the blend of an 11.00% spread
over LIBOR on the A Piece Percentage of the Loan based on the Outstanding
Principal Balance as of the date hereof and a 22.50% spread over LIBOR on the B
Piece Percentage of the Loan based on the Outstanding Principal Balance as of
the date hereof.

 

3



--------------------------------------------------------------------------------



 



(e) Section 2.5.1(iii) of the Loan Agreement is hereby deleted therefrom in its
entirety and replaced with the following:
(iii) If the closing of such Five Acre Release shall occur prior to the Initial
Maturity Date, Borrower shall have paid or shall have arranged to be paid
contemporaneously with the closing of such Five Acre Release the A Piece
Prepayment Premium with respect to the Five Acre Release Price.
(f) The definition of “Five Acre Prepayment Premium” set forth in Section 1.1 of
the Loan Agreement is hereby deleted therefrom in its entirety.
(g) Section 6.1(vi) of the Loan Agreement is hereby deleted therefrom in its
entirety and replaced with the following:
(vi) environmental coverage, including site clean up and pollution legal
liability, with a minimum combined limit of Ten Million Dollars ($10,000,000)
per occurrence and in the aggregate, with a deductible/self insured retention
not to exceed Five Hundred Thousand Dollars ($500,000), which coverage may be
provided under a blanket policy together with coverage for the Hotel/Casino
Property and other property owned by one or more Affiliates of Borrower;
(h) Section 10.24 of the Loan Agreement is hereby deleted therefrom in its
entirety and replaced with the following:
Section 10.24 Note Register Lender (as agent for Borrower) shall maintain a
register (the “Register”) for the recordation of the names and addresses of
Lender and any successors and assigns and the Applicable Interest Rate and the
principal amount of the Loan owing to Lender from time to time. The entries in
the Register shall be conclusive, in the absence of manifest error, and Borrower
and Lender shall treat each Person whose name is recorded in the Register as the
owner of the Loan or other obligation hereunder for all purposes of this
Agreement, notwithstanding any notice to the contrary. Any assignment of any
obligation hereunder shall be effective only upon appropriate entries with
respect thereto being made in the Register. The Register shall be available for
inspection by Borrower or Lender at any reasonable time and from time to time
upon reasonable prior notice. The foregoing language is intended to cause the
Loan to be in “registered form” as defined in Treasury Regulations
Sections 5f.103-1(c) and 1.871-14(c) and shall be interpreted and applied
consistently therewith.

 

4



--------------------------------------------------------------------------------



 



3. Conforming Changes. Each reference in the Loan Agreement to “this Agreement”
shall, effective upon the date upon which the execution of this Amendment and
the satisfaction of the conditions precedent set forth herein shall have
occurred, be deemed a reference to the Loan Agreement as amended by this
Amendment and shall include this Amendment. This Amendment shall form a part of
the Loan Agreement and shall always be construed as amending the Loan Agreement.
4. Conditions Precedent. Before this Amendment becomes effective, all of the
following conditions shall have been satisfied at Borrower’s sole cost and
expense, subject to Section 9.1(b) of the Loan Agreement, in a manner acceptable
to Lender in its reasonable judgment:
(a) Borrower shall have deposited with Lender $758,333.00, which shall be
deposited by Lender into the Interest Reserve Account and shall thereafter
constitute a portion of the Interest Reserve Fund for all purposes under the
Loan Agreement and the other Loan Documents.
(b) Lender shall have received a “date-down” title endorsement to be attached to
the Title Insurance Policy, in form and substance reasonably satisfactory to
Lender, insuring that the terms and provisions of this Amendment shall not
affect the priority of the Mortgage (the “Title Endorsement”).
(c) No Default or Event of Default shall have occurred and be continuing.
(d) Each Guarantor shall have executed and delivered to Lender the Consent and
Reaffirmation of Guarantor attached hereto as Exhibit A.
(e) Each of the DLJMB Parties and DLJ Guarantor shall have executed and
delivered to Lender the Consent and Reaffirmation of DLJMB Parties and DLJ
Guarantor attached hereto as Exhibit B.
(f) HRHH Development shall have executed and delivered to Lender the Consent and
Reaffirmation of HRHH Development attached hereto as Exhibit C.
(g) Lender shall have received reimbursement, in immediately available funds,
for all costs and expenses incurred by Lender (and Lender’s participants) in
connection with this Amendment, including, without limitation, charges for the
Title Endorsement and legal fees and expenses of counsel to each of Lender and
Lender’s participant, NRFC UL Holdings, LLC.
5. Borrower’s Representations and Warranties. Borrower represents and warrants
to Lender as follows as of the date hereof:
(a) All of the representations and warranties made and given by Borrower in the
Loan Documents are true, accurate and correct.
(b) No Default or Event of Default has occurred and is continuing.

 

5



--------------------------------------------------------------------------------



 



(c) The execution and delivery of this Amendment and the performance of
Borrower’s obligations under the Loan Agreement as modified herein and the other
Loan Documents have been duly authorized by all requisite action by or on behalf
of Borrower. The Loan Agreement as modified herein and the other Loan Documents
are the legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, subject to principles of
equity and bankruptcy, insolvency and other laws generally affecting creditors’
rights and the enforcement of debtors’ obligations.
6. No Prejudice; Reservation of Rights. This Amendment shall not prejudice any
rights or remedies of Lender under the Loan Documents. Lender reserves, without
limitation, all rights which it has against any indemnitor, guarantor or
endorser of the Loan Documents.
7. No Impairment. Except as specifically modified by this Amendment, all terms,
covenants and provisions of the Loan Agreement and the other Loan Documents
shall remain unmodified and in full force and effect. Any property or rights to
or interests in property granted as security in the Loan Documents shall remain
as security for the Loan and the obligations of Borrower in the Loan Documents.
8. Purpose and Effect of Lender’s Approval. Lender’s approval of any matter in
connection with the Loan shall be for the sole purpose of protecting Lender’s
security and rights. No such approval shall result in a waiver of any default of
Borrower, except if and to the extent such waiver is expressly stated therein.
In no event shall Lender’s approval be a representation of any kind with respect
to the matter being approved.
9. No Rights Conferred on Others. Nothing contained in this Amendment or the
Loan Documents shall be construed as giving any Person, other than the parties
hereto, any right, remedy or claim under or with respect to this Amendment or
the Loan Documents.
10. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
11. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon Borrower and Lender, and their respective successors and assigns.
12. Modification. This Amendment may not be modified, amended, waived, changed
or terminated orally, but only by an agreement in writing signed by the
party(ies) against whom the enforcement of the modification, amendment, waiver,
change or termination is sought.
13. Governing Law. This Amendment shall be governed by the terms and provisions
of Section 10.3 of the Loan Agreement.
14. Severability. In the event any one or more of the provisions contained in
this Amendment shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

6



--------------------------------------------------------------------------------



 



15. Integration. The Loan Documents, including this Amendment, are intended by
the parties as the final expression of the agreement with respect to the terms
and conditions set forth in those documents and as the complete and exclusive
statement of the terms agreed to by the parties. In the event of any conflict
between the terms of this Amendment and the terms of the Loan Agreement or any
of the other Loan Documents, the terms of this Amendment shall govern.
[SIGNATURE PAGES FOLLOW]

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender have executed this First Amendment to
Loan Agreement as of the day and year first above written.

            BORROWER:

HRHH DEVELOPMENT TRANSFEREE, LLC,
a Delaware limited liability company
      By:   /s/ RICHARD SZYMANSKI         Name:   Richard Szymanski       
Its: Vice President        LENDER:

COLUMN FINANCIAL, INC.,
a Delaware corporation
      By:   /s/ ELIZABETH VERRI         Name:   Elizabeth Verri        Its: Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

Exhibits Omitted

 

 